ITEMID: 001-77121
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: KHOLODOVY v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Yuriy Viktorovich Kholodov and Mrs Zoya Aleksandrovna Kholodova, are Russian nationals who were both born in 1937 and live in Moscow. They were represented before the Court by Ms K. Moskalenko and Mr M. Rachkovskiy, lawyers practising in Moscow.
s, may be summarised as follows.
The applicants are the parents of Mr Dmitriy Yurievich Kholodov, a journalist writing for the Moskovskiy Komsomolets newspaper, who was killed in his office on 17 October 1994 by a bomb explosion.
On 6 March 1995 the applicants were granted the victim status in the criminal case concerning their son’s assassination.
The investigation charged five officers of the Russian Army and one civilian with intentional murder of Mr D. Kholodov. It was alleged that the plot had been designed to put an end to Mr Kholodov’s publications about corruption in the Russian Army. The newspaper and another wounded journalist, but not the applicants, constituted themselves as civil parties in the criminal proceedings.
On 26 June 2002 the Military Court of the Moscow Command acquitted the defendants of all charges.
On 27 May 2003 the Military Division of the Supreme Court of the Russian Federation quashed the acquittal and remitted the matter for a new examination by a different formation.
The second trial began on 22 July 2003. On 10 June 2004 the Military Court of the Moscow Command again pronounced an acquittal.
On 14 March 2005 the Military Division of the Supreme Court upheld the acquittal in the final instance.
